Citation Nr: 1048347	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  10-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.	Entitlement to service connection for a dental condition.

2.	Entitlement to service connection for a hernia condition.

3.	Entitlement to service connection for a nasal condition.

4.	Entitlement to service connection for a testicular condition.

5.	Entitlement to service connection for depression.

6.	Entitlement to service connection for dementia.

7.	Entitlement to service connection for cancer.

8.	Entitlement to service connection for a bilateral ear 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from January 1955 to March 
1957.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of Department of Veterans Affairs 
(VA) Regional Offices (ROs). By a July 2006 rating decision, the 
Cleveland, Ohio RO denied claims for service connection for a 
dental condition, bilateral ear condition, hernia condition, 
nasal condition and testicular condition. Thereafter, an August 
2009 decision of the             New York, New York RO denied the 
remaining claims for service connection for depression, dementia 
and cancer.

The record indicates that the RO has identified several issues on 
appeal as petitions to reopen previously denied claims. Under 
such circumstances, "new and material" evidence would have to 
be presented to reopen the claims, before ever reaching them on 
the merits. See 38 C.F.R. § 3.156(a) (2010). The RO in its 
September 2010 Supplemental Statement of the Case (SSOC) 
determined that the July 2006 rating decision had already become 
final, and therefore the Veteran's recent attempt to address the 
claims decided therein necessitated that he first present "new 
and material" evidence to reopen each of these matters -- i.e., 
as petitions to reopen service connection for a dental condition, 
bilateral ear condition, etc.              Having objectively 
considered the procedural history in this case, however,          
the Board concludes to the contrary. Indeed, the Veteran 
expressed his valid disagreement with the July 2006 RO rating 
decision within the one-year time limit that it would have taken 
for such decision to become final. See 38 C.F.R.                    
§ 20.302(a) (2010) (one-year time limit for filing a Notice of 
Disagreement).               It follows that the Veteran 
initiated a timely appeal of the original RO rating decision of 
the claims decided therein. Consequently, the issues on appeal 
arising from that rating decision constitute original claims for 
service connection, and not petitions to reopen previously denied 
claims. This characterization of the issues is reflected above on 
the title page.

The issue of service connection for a bilateral ear disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	There is no competent evidence of a current dental condition.

2.	There is no competent evidence of a current hernia condition.

3.	There is no competent evidence of a current nasal condition.

4.	There is no competent evidence of a current testicular 
condition.

5.	Depression was not incurred or aggravated during military 
service.

6.	There is no competent evidence of a current disability 
characterized by dementia.

7.	Lung cancer was not incurred or aggravated during military 
service.



CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for a dental 
condition. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 
(2010).

2.	The criteria are not met for service connection for a hernia 
condition. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

3.	The criteria are not met for service connection for a nasal 
condition. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

4.	The criteria are not met for service connection for a 
testicular condition. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

5.	The criteria are not met for service connection for depression. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.	The criteria are not met for service connection for dementia. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

7.	The criteria are not met for service connection for cancer. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Through VCAA notice correspondence dated from December 2005 
through         March 2010, the RO informed the Veteran as to 
each element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). An April 2006 supplemental notice letter provided notice 
regarding the disability rating and effective date elements of a 
pending claim for service connection.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.           See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this 
instance, the initial VCAA notice correspondence issued in 
December 2005 and June 2006 preceded issuance of the July 2006 RO 
rating decision on appeal. This notice correspondence comported 
with the definition of timely notice. Similarly the August 2007 
notice letter preceded issuance of the August 2009 rating 
decision adjudicating the relevant issues raised therein. 
Meanwhile, the RO's March 2010 VCAA notice correspondence 
obviously did not predate any of the rating decisions on appeal.
However, the Veteran has had the opportunity to respond to this 
most recent VCAA correspondence before issuance of the September 
2010 Supplemental SOC (SSOC) continuing the denial of his claims. 
Following issuance of the March 2010 notice, there is no 
indication of any further available information or evidence to 
obtain to support the Veteran's claims. Thus, the Veteran has had 
the full opportunity to participate in the adjudication of these 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining extensive records of VA 
outpatient treatment. As has been verified by the National 
Personnel Records Center (NPRC), the Veteran's service treatment 
records (STRs) as well as personnel file are missing and are 
presumed destroyed due to a fire at the NPRC which occurred in 
1973. Given this fact,           the RO has taken appropriate 
steps to develop the record as thoroughly as possible. The RO 
through an August 2007 letter informed the Veteran of alternate 
sources of evidence he may present in furtherance of his claims, 
including but not limited to statements from military medical 
personnel, "buddy" certificates or statements, and any medical 
evidence contemporaneous with service. See VA Adjudication 
Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, 
Section E (Nov. 16, 2010). Moreover, pursuant to the established 
adjudicative procedure, the Veteran was issued for his completion 
a copy of NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, in attempting to further reconstruct 
the record. When, upon reviewing the Veteran's completed NA Form 
13055, the RO found that there was insufficient information 
listed to permit a meaningful search for the military base 
hospital records the Veteran had identified, the RO in April 2009 
contacted him and requested additional details (including exact 
treatment dates,  unit of assignment). The Veteran has not since 
been forthcoming with additional identifying information 
regarding the instances of in-service treatment identified. As 
such, no further development in this regard is possible, and no 
further duty to assist in obtaining records of in-service 
treatment applies. 

As one further point as to VA's fulfillment of the duty to assist 
in this case,             the Veteran at one time identified 
relevant private medical treatment for several claimed medical 
conditions, and completed a VA Form 21-4142, Medical 
Authorization and Consent form for the RO to obtain records from 
this physician. The RO subsequently determined that the Veteran 
had provided an outdated contact address for this physician when 
it was unable to secure the treatment records sought. The RO in 
June 2009 properly notified the Veteran of the outdated address, 
and informed him that it was his responsibility to provide the 
correct contact address. The Veteran has not since responded to 
this inquiry. Accordingly,                 no further duty to 
assist in this regard applies. 

In support of his claims, the Veteran has provided several 
personal statements.            He has not requested a hearing in 
connection with this matter. There is no objective indication of 
any further relevant information or evidence that must be 
associated with the record. The record as it stands includes 
sufficient competent evidence to decide the claims. Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b).

As a preliminary consideration to discussion of the merits of 
this case, the Board observes that the Veteran's STRs and service 
personnel file are not of record.              In situations, as 
here, where the service records are incomplete, lost or presumed 
destroyed through no fault of the veteran, VA has a heightened 
duty to assist in the development of the case, as well as a 
heightened obligation to explain findings         and conclusions 
and to consider carefully the benefit-of-the- doubt doctrine.            
See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). See also Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006). Thus far, all 
reasonable measures to assist the Veteran in obtaining available 
medical evidence pertinent to and contemporaneous with his 
military service           have been carried out. The Board 
further recognizes the concomitant duty to carefully explain the 
reasons and bases for the instant decision. 

A.	Dental Condition

Applicable law and regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar abscesses, 
and periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for outpatient 
dental treatment under 38 C.F.R. § 17.161. See 38 C.F.R. § 3.381.            
The rating agency will consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated in 
the line of duty during active service. Section 3.381 then sets 
forth various provisions under which an identified condition is 
presumed service-related. Access to outpatient dental services is 
available for those individuals having a dental condition to the 
extent prescribed and in accordance with the applicable 
classification and provisions set forth in 38 C.F.R. § 17.161. 

In comparison, service-connected compensation for loss of teeth 
or other qualifying dental disorder generally requires that there 
have manifested loss of substance of body of maxilla or mandible, 
or of the soft tissue surrounding that region. See 38 C.F.R. § 
4.150, Diagnostic Codes 9900-9916 (provision of the VA Rating 
Schedule pertaining to compensation for loss of teeth). 

Having carefully considered the evidentiary record in this case, 
the Board determines that there is no competent evidence of a 
current dental disorder, and therefore no plausible basis upon 
which to recognize service connection for the condition claimed. 
Without evidence of a present dental condition, there is no basis 
for awarding service connection for said condition for purposes 
of either disability compensation benefits, or securing VA 
outpatient treatment. 
Governing VA law is clear in stating that the presence of a 
current medical disability is fundamental to establishing a claim 
for VA compensation, or in this case also, treatment benefits. 
See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for 
service-connected injury is limited to those claims which show a 
present disability.");  Hicks v. West, 12 Vet. App. 86, 89 
(1998); Rabideau v. Derwinski,          2 Vet. App. 141, 144 
(1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.").

Here, upon review of the extensive VA outpatient treatment 
records, there is no reference to any present dental condition, 
or even medical history of the same. Apart from VA treatment 
records, there is no other source of medical evidence in this 
case. As previously indicated, efforts to secure the treatment 
records of an identified private physician were unsuccessful 
based on all available information that the Veteran could provide 
about this physician. Meanwhile, besides the lack of documentary 
evidence, the Veteran has not alleged having experienced symptoms 
of a dental disorder that warrant medical inquiry into whether he 
actually has such a disability. See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay 
testimony to describe symptoms that support a later diagnosis by 
a qualified medical professional). Consequently, from the 
available record,               the Board has no option but to 
conclude that the Veteran does not presently have a dental 
disorder of the type claimed. Absent competent evidence of the 
disability claimed, service connection cannot be substantiated. 
Likewise, without evidence of a current disability there is no 
further basis for attempting to ascertain the etiology of that 
given condition, as a current disability is a necessary condition 
to establish service connection.

For these reasons, the Board is denying the claim for service 
connection for              a dental disorder. The preponderance 
of the evidence is against this claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).     

B.	Hernia Condition

As with the preceding claim, the Board must deny service 
connection upon the grounds that there is no competent evidence 
the Veteran presently experiences the disability claimed. Absent 
evidence of a currently disability, an award of service 
connection is not substantiated. 

The VA medical records in this case as the only documentary 
evidence show that on a January 2006 general medical consult the 
Veteran related a "history of umbilical hernia," along with an 
inguinal hernia twice on the left side during military service 
and a right inguinal hernia repair procedure 10 years ago. From 
this available information there is no reason to conclude that 
the Veteran has any current recognizable impairment. There are 
certainly no objective medical findings that         the Veteran 
presently has either an inguinal or umbilical type hernia. Based 
on the Veteran's statements meanwhile, the last such instance 
when he had any such condition was 10 years ago when a right 
inguinal hernia repair was required. So the last known relevant 
treatment pre-dated the Veteran's pending claim for benefits by 
nearly 10 years. This prior treatment is simply too remote to 
constitute evidence of a current disability. Cf. McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007)              (the 
existence of a current disability may be satisfied when a 
claimant has a disability at the time a claim for compensation is 
filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of the 
claim). Essentially, there is no documented present 
symptomatology or competent allegation from the Veteran to 
constitute evidence of a current hernia condition. 

It warrants mention that on an April 2010 VA medical evaluation 
the Veteran described symptoms that he believed were attributable 
to a hiatal hernia; however, this represented a gastrointestinal 
condition with no clear linkage to the type of hernia for which 
service connection has been claimed in this instance, and thus   
does not warrant further inquiry as to whether it represents 
potentially compensable disability (absent any attempt to file a 
future claim for service connection for hiatal hernia in this 
regard).

Since competent evidence of a current disability is a pre-
requisite to demonstrate entitlement to service connection, the 
Veteran's claim cannot be established without this element having 
been proven. Accordingly, the preponderance of the evidence is 
against service connection for a hernia condition, in which case 
VA's benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.	Nasal Condition

The Board finds that the claim for service connection for a nasal 
condition must be denied for lack of competent evidence of a 
current claimed disability. There is no recorded current 
symptomatology by medical observation, or for that matter any 
self-reported symptoms directly from the Veteran. At most, VA 
outpatient treatment records provide an ongoing notation 
regarding medical history as to "status-post surgery deviated 
nasal septum 30 years, history of fractured nose with plastic 
surgery." This notation clearly denotes a medical problem from 
the past. There is no indication or suggestion anywhere that the 
Veteran still has a deviated septum, or any adverse residuals of 
the prior surgical procedures conducted upon the nose.         
For reasons previously indicated, there is no other source of 
pertinent medical evidence than VA outpatient records, which 
themselves are devoid of mention of the condition claimed.

Accordingly, without indication of a present disability, the 
Board has determined that service connection for a nasal 
condition must be denied. 

D.	Testicular Condition

The claim for service connection for a testicular condition must 
be denied due to lack of competent evidence of a current claimed 
disability. There is no recorded current symptomatology by 
medical observation, or for that matter any self-reported 
symptoms directly from the Veteran. By all indication, on 
objective evaluation           by VA treatment providers at 
various points in time there were no abnormalities noted of the 
genitourinary region. A January 2009 evaluation report does refer 
to "status-post testicle surgery for hydrocele, while in 
service." This notwithstanding, here again the fact that there 
may have been relevant treatment during military service does not 
go to establishing the crucial element of a current disability. 
For reasons previously indicated, there is no other source of 
pertinent medical evidence than VA outpatient records, which 
themselves are devoid of mention of the condition claimed.

Hence, without indication of a present disability, the Board is 
denying service connection for a testicular condition. 

E.	Depression

Records of VA outpatient treatment indicate in December 2005 a 
psychological evaluation was completed after discharge from a 
short period of alcohol detoxification. The Veteran reported that 
he was feeling slightly depressed now that he was no longer 
drinking alcohol, was worried about how his family was 
functioning, and was reporting poor sleep. A mental status exam 
showed an affect mildly depressed, with no accompanying 
delusions, thought disorder, hallucinations, or suicidal 
ideation. The diagnosis was of alcohol dependence in early full 
remission. The possibility of use of an anti-depressant was 
discussed but the Veteran was not interested in this option. 

Thereafter, a January 2006 general practice consult report 
indicated an assessment in part of history of depression on 
Prozac. On a May 2008 general medical consult, the Veteran 
specifically denied any depression. A screening test for 
posttraumatic stress disorder (PTSD) was also negative. On a 
September 2008 psychiatric evaluation, the diagnosis was of 
cognitive disorder, not otherwise specified (NOS); substance-
induced mood disorder; and alcohol dependence. 

In view of the foregoing, service connection for depression is 
being denied.          While the evidence on current mental 
status is at times conflicting, the Board       will accept the 
underlying premise that there is competent evidence of a present 
depressive disorder. The next dispositive criterion in order to 
demonstrate benefits entitlement constitutes a medical nexus 
between depression and military service. The presence of a causal 
nexus to service is an essential element to establish service 
connection for a claimed disability. See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); Hickson, supra. See, 
too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

Keeping in mind the requirement of a causal nexus, the Board does 
not find that  this element of the Veteran's claim is proven. 
There is no documentary evidence,  or competent lay testimony 
from the Veteran which substantiates a determination that 
depression originated during active military service. No 
treatment record for a mental disorder during service has been 
obtained. The Board recognizes that STRs were not available in 
this case, but that does not rule out the importance of the 
absence of any record of post-service mental health treatment 
from service discharge up until  the time depression was first 
observed in 2005. There is a pronounced lack of continuity of 
symptomatology for depressive disorder between separation from 
service, and the more recent time period. See 38 C.F.R. § 
3.303(b). See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a lengthy period without complaint or treatment is 
evidence that there has not been a continuity of symptomatology, 
and weighs heavily against the claim). Meanwhile, by all 
indication on VA psychological evaluation the symptoms of 
depression noted were directly associated with recovery from 
excessive alcohol use, and not attributed           in part or in 
whole to an incident of the Veteran's service. In summary, there 
is no competent indication that depression is a disorder of 
service origin. 

Consequently, the essential criterion of a causal relationship 
between depression and military service is not shown, and the 
claim for service connection for depression must be denied. 

F.	Dementia

Service connection for dementia is being denied for the absence 
of competent evidence of a current claimed disability. There is 
no recorded current symptomatology by medical observation, or for 
that matter any self-reported symptoms directly from the Veteran. 
A recent psychiatric evaluation in 2009 disclosed a finding in 
part of cognitive disorder, but there was no indication that this 
in any manner represented a form of dementia. Even assuming that 
cognitive disorder is what the Veteran in principle originally 
sought to establish as a service-connected disability, there is 
no suggestion from the record that the Veteran has a cognitive 
disorder that is attributable to military service from several 
decades previously. Thus, even assuming the existence of a 
current disability, there is still no indication of a causal 
nexus to military service. 

Accordingly, without indication of a present disability 
characterized by dementia, the Board is denying service 
connection for this claimed condition. 

G.	Cancer

VA outpatient records reveal that on a November 2005 x-ray of the 
lung there was observed a density in the right upper lobe 
suspicious for a true lung mass, possibly carcinoma. On further 
evaluation the following month, the assessment was of a 
"pulmonary lesion, heavy smoker, suspicious for cancer, although 
no associated symptoms." The assessment was later adjusted to 
right upper lobe malignancy. Thereafter, the Veteran underwent a 
right upper lobectomy for removal of stage I lung adenocarcinoma, 
with no apparent recurrence of the malignancy afterwards. 

Given review of the above, there is evidence of a recently 
diagnosed disability which resolved with treatment, but still 
nothing to indicate the likelihood of a causal nexus between lung 
cancer and military service. As mentioned, a causal nexus is an 
essential element of a claim for service connection. Here, there 
is no documentation of the inception of lung cancer 
cotemporaneous with service, or any indication from           the 
Veteran to suggest the condition is service-related. There is 
reference in his  July 2007 statement to the possibility of DDT 
exposure in connection with this claim. No further details of 
said exposure are offered to merit any further inquiry in this 
regard. Moreover, such an incident involving exposure to 
hazardous materials as a non-medical matter would tend to be best 
supported by documentary evidence, rather than the Veteran's 
assertions alone. See e.g., Bardwell v. Shinseki, 24 Vet. 
App. 36, 40 (2010) (in contrast to situations involving alleged 
medical symptoms or injury, a non-combat claimant's lay assertion 
that an event occurred in service must be weighed against other 
evidence of record, including lack of documentary evidence of the 
incident). In summary there is no basis upon which to find that 
diagnosis and treatment for lung cancer is etiologically related 
to service. Accordingly, this claim must be denied.           


ORDER

Service connection for a dental condition is denied.

Service connection for a hernia condition is denied.

Service connection for a nasal condition is denied.

Service connection for a testicular condition is denied.

Service connection for depression is denied.

Service connection for dementia is denied.

Service connection for cancer is denied.













REMAND

The Board is remanding the claim for service connection for a 
bilateral ear condition for further evidentiary development. 

Records of VA outpatient treatment show a January 2006 general 
medical evaluation on which the Veteran described a history of a 
"punched" ear drum           in both ears having occurred while 
he was in service. 

Thereafter, on an April 2006 VA ear, nose and throat (ENT) 
consult the Veteran was found to have a right ear anterior 
tympanic membrane perforation. He was already aware of the 
condition, and described it as longstanding with no particular 
complaint. Objectively, there was no fluid discharge. The 
assessment was of right ear longstanding tympanic membrane 
perforation, asymptomatic. A hearing test was recommended. On 
general evaluation again in January 2009, the Veteran provided a 
similar account of a punctured right ear tympanic membrane while 
in service.

The foregoing establishes the basic elements of a prima facie 
case for service connection. First, there is evidence of a 
current claimed disability in the diagnosis of a right ear 
tympanic membrane perforation. The Veteran alleges further that 
his left ear is affected to some extent. Second, there is 
competent lay testimony of           in-service injury, that both 
ears had punctured tympanic membranes during service. Third, 
there is the obvious implication that the current condition is 
associated with that from military service. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). Under these circumstances, 
the criteria are fulfilled to order a VA medical examination to 
determine the current status and likely etiology of the claimed 
bilateral ear condition. See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010);   38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim).    



Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1.	The RO/AMC should schedule the Veteran for 
a      VA examination with a specialist in 
otolaryngology to determine the current 
diagnosis and etiology of a claimed bilateral 
ear condition. The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. The VA examiner is initially 
requested to identify the current medical 
conditions affecting the ears bilaterally 
(the right ear previously diagnosed as having 
had a perforated tympanic membrane). The 
examiner should then opine as to whether the 
Veteran's diagnosed disabilit(ies) at least 
as likely as not (50 percent or greater 
probability) was/were incurred during the 
Veteran's military service, taking into 
consideration all relevant assertions of in-
service injury. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	The RO/AMC should then review the claims 
file.             If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claim for service connection for a 
bilateral ear condition based upon all 
additional evidence received. If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to        the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


